DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest reference is Beer et al (US Pat. 5,425,916) which a main part (i.e., port 32) provided in a direction substantially perpendicular to an optical path (31) of the excitation light (31) from the light source unit (30); and a sidewall part (39) extending from an end part of the main part (32) and toward an upstream side in an optical path direction of the excitation light (31) from the light source unit (30), wherein the slit is not on an optical path of the reflected light (34). However, Beer et al fails to teach that the sidewall part extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation light from the light source unit as now claimed in claim 1.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a sidewall part extending from an end part of the main part and inclined toward an upstream side in an optical path direction of the excitation 
	Claims 2-8 are dependent on claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 7, 2021